DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 21-40 are pending and have been examined in this application. 
An information disclosure statement (IDS) has been filed on 05/06/2019 and reviewed by the Examiner.

Claim Objections
Claims 21, 23, 26, and 33 are objected to because of the following informalities:
Claim 21, the Examiner suggests changing “preferably 6” in line 2 to --preferably six--.
Claim 21, the Examiner suggests changing “2 forward walls” in line 3 to --two forward walls--.
Claims 23 and 33, the Examiner suggests changing “wrapped” in line 2 to --wrapping--.
Claim 26, the Examiner suggests changing “and attachable” in line 2 to --is attachable--.
Claim 33, the Examiner suggests changing “upon folding of folded within a portion of the chair” in line 3 to --upon folding of the chair, the pet cage is folded within a portion of the chair--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the phrase “2 forward walls” in line 3. This renders the claim vague and indefinite, since it is unclear how there are two forward walls. From the applicant’s figures it seems as if the right sidewall 6 (Applicant’s Fig. 2A) has a forward portion and a rearward portion, whereas the forward wall 4 seems to be made of a single integral wall (Applicant’s Specification, Paragraph [0032]).
Claim 21 recites the phrase "the forward legs" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the forward legs” to --forward legs--.
Claim 23 recites the phrase "the portion" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the portion” to --a portion--.
Claim 27 recites the phrase "a rearward leg" in line 2. This is a double inclusion of the phrase “rearward legs” in line 10 of claim 21. The Examiner suggests changing “a rearward leg” to --the rearward leg--. Claim 37 is rejected for similar reasons. 
Claim 30 recites the phrase "the attachment mechanism" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the attachment mechanism” to --an attachment mechanism--. Claim 40 is rejected for similar reasons.
Claim 31 recites the phrase “a left forward wall, a right forward wall” in line 2. This renders the claim vague and indefinite, since it is unclear how there are two forward walls. From the applicant’s figures it seems as if the right sidewall 6 (Applicant’s Fig. 2A) has a forward portion and a rearward portion, whereas the forward wall 4 seems to be made of a single integral wall (Applicant’s Specification, Paragraph [0032]).
Claim 31 recites the phrase "the flexible pet cage" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the flexible pet cage” to --the plurality of walls further comprise a flexible pet cage which--.
Claim 31 recites the phrase "the legs" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the legs” to --legs--.
Claim 34 recites the phrase "a forward leg of the chair and a rearward leg" in line 2. This is a double inclusion of the phrase “the legs” in line 7 of claim 31. The Examiner suggests changing “a forward leg of the chair and a rearward leg” to --the forward leg of the chair and the rearward leg--.
Claim 40 recites the phrase " “flexible pet cage of claim 19” in line 1. This renders the claim vague and indefinite, since claim 19 has been cancelled in the amendments made to the claims. The Examiner suggests changing “flexible pet cage of claim 19” to --flexible pet cage of claim 39--.
Claims 22-30 and 32-40 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-31, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty Bishop (U.S. Pub. 20080087228).
In regard to claim 21, Beaty Bishop discloses a flexible pet cage, comprising: a plurality of walls preferably 6 (Figs. 1-5 and Paragraphs [0032] and [0035], where the flexible pet cage 10 has a plurality of walls including at least six sections 20/30/40/50/60/70/80), these walls further comprising, an upper wall, a forward wall, a left sidewall an opposite a right side wall, and a rear wall (Figs. 1-5 and Paragraphs [0032] and [0035], where there is an upper wall 70, a forward wall 40, a left sidewall 20, a rear wall 50, and a right sidewall 30 (additionally, 30 also has at least has 4 distinct sections separated by stitching)); wherein one or more of the walls are made of a mesh fabric material that is tear resistant to pets (Fig. 1 and Paragraph [0048], where one or more walls of the plurality of walls are at least made of a mesh fabric material which is configured to securely contain pets), and these mesh walls are connected by a tear resistant flexible support liner that adds additional support between the walls of the pet cage (Figs. 1-5 and Paragraph [0050], where the mesh walls are at least connected by a tear resistant flexible support liner 68/69 that adds additional support between the walls of the pet cage 10); wherein the flexible portable pet cage is configured to be wrapped around the forward legs, and reward legs, of furniture such as a chair, wherein, after wrapping around the legs the flexible portable pet cage occupies a space underneath the chair (Figs. 2a-4a, where the flexible pet cage 10 is at least configured to be wrapped around the forward legs and the reward legs of a chair such that the flexible pet cage 10 occupies a space underneath the chair).
Beaty Bishop, in Figs. 1-5, does not disclose two right side walls. Beaty Bishop, in Paragraph [0035], discloses two right side walls (Paragraph [0035], where the plurality of walls of the pet cage, including the right sidewall 30, are connected at non-edge portions of the device (in which case a forward portion of the right sidewall 30 is at least attachable to a rearward portion of the right sidewall 30, thereby having two right side walls)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop, in Figs. 1-5, such that there are two right side walls in view of Beaty Bishop, in Paragraph [0035]. The motivation would have been to have a pet cage that could be attached around chairs of different sizes and dimensions (such as chairs not having cube shaped bottoms) by attaching the plurality of walls of the pet cage at non-edge portions of the device.
In regard to claim 23, Beaty Bishop discloses the flexible pet cage of claim 21 wherein the chair is foldable such that upon wrapped of the flexible pet cage around the forward and rearward legs of the chair and upon a folding of the chair, the flexible pet cage is folded within the portion of the chair (Figs. 1-5, where the chair is foldable such that upon wrapping of the flexible pet cage 10 around the forward and the rearward legs of the chair and upon folding the chair, the flexible pet cage 10 is folded within a portion of the chair (Fig. 5 shows the pet cage 10 folded within a portion of the chair that is at least between the forward legs and the rearward legs)).
In regard to claim 24, Beaty Bishop discloses the flexible pet cage of claim 23, wherein the portion of the chair comprises a space between a forward leg of the chair and a rearward leg of the chair (Figs. 2a-5 and Paragraph [0041], where the portion of the chair within which the pet cage is folded is at least a space between the forward leg of the chair and the rearward leg of the chair (see Fig. 5)).
In regard to claim 25, Beaty Bishop discloses the flexible pet cage of claim 21, wherein the right sidewall comprises a forward portion and a rearward portion (Figs. 1-5, where the right sidewall 30 has a forward portion (portion of right sidewall 30 near element 33) and a rearward portion (portion of right sidewall 30 opposite element 33)) wherein the forward portion is attachable to the rearward portion (Paragraph [0035], where the plurality of walls of the pet cage, including the right sidewall 30, are connected at non-edge portions of the device (in which case a forward portion of the right sidewall 30 is at least attachable to a rearward portion of the right sidewall 30)).
In regard to claim 26, Beaty Bishop discloses the flexible pet cage of claim 25, wherein the portion of the forward right sidewall and attachable to the portion of the forward left sidewall by a zipper (Paragraph [0035], where the forward portion of the right sidewall is attachable to the rearward portion of the right sidewall (the plurality of walls can be attached at non-edge portions of the device) and where the attachment mechanism between the plurality of walls of the pet cage is a zipper).
In regard to claim 27, Beaty Bishop discloses the flexible pet cage of claim 21 wherein the flexible pet cage is wrapped around the forward leg and a rearward leg of the chair (Figs. 2a-4a, where the flexible pet cage 10 is at least wrapped around the forward leg and the rearward leg of the chair).
In regard to claim 28, Beaty Bishop discloses the flexible pet cage of claim 27, wherein a selection of walls of the plurality of walls is wrapped around the forward leg and the rearward legs of the chair (Figs. 2a-4a and Paragraph [0030], where a selection of walls of the plurality of walls is wrapped around the legs of the chair via means for releasable attachment).
In regard to claim 29, Beaty Bishop discloses the flexible pet cage of claim 27, wherein a edge of the upper wall is attachable to an upper edge of the forward wall (Figs. 1-5, where a forward edge 72 of the upper wall 70 is attachable to an upper edge 43 of the forward wall 40 via attachment mechanism 78).
In regard to claim 30, Beaty Bishop discloses the flexible pet cage of claim 29, wherein the attachment mechanism comprises a hook and loop fasteners (Paragraph [0036], where the attachment mechanism between the forward edge 72 and the upper edge 43 comprises a hook and loop fastener). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop, as used in the rejection of claim 29, such that the attachment mechanism comprises a hook and loop fastener in view of Beaty Bishop, in Paragraph [0036]. The motivation would have been to use a releasable attachment mechanism that could be used to quickly attach and detach the plurality of walls of the pet cage. An additional advantage of using a hook and loop fastener over a zipper fastener would be that the relatively softer edges and softer feel of the hook and loop fastener provides less discomfort and less risk of injury while the animal travels into and out of the pet cage.
In regard to claim 31, Beaty Bishop discloses a plurality of walls (Figs. 1-5, where the flexible pet cage 10 has a plurality of walls 20/30/40/50/60/70/80), consisting of; an upper wall, a forward wall, a left sidewall, a right sidewall, and a rear wall (Figs. 1-5, where there is an upper wall 70, a forward wall 40, a left sidewall 20, a right sidewall 30, and a rear wall 50 (additionally, 30 also has at least has 4 distinct sections separated by stitching)); wherein one or more walls of the plurality of walls, comprises a tear resistant mesh fabric material (Fig. 1 and Paragraph [0048], where one or more walls of the plurality of walls are at least made of a mesh fabric material which is configured to securely contain pets), and these mesh walls are connected by a tear resistant flexible support liner (Figs. 1-5 and Paragraph [0050], where the mesh walls are at least connected by a tear resistant flexible support liner 68/69 that adds additional support between the walls of the pet cage 10), wherein the flexible pet cage is configured to be wrapped around the legs of a chair, that upon wrapping of the flexible pet cage around the legs of the chair, the flexible pet cage occupies a space underneath the chair (Figs. 2a-4a, where the flexible pet cage 10 is at least configured to be wrapped around the legs of a chair such that the flexible pet cage 10 occupies a space underneath the chair).
Beaty Bishop, in Figs. 1-5, does not disclose a right right sidewall and a left right sidewall. Beaty Bishop, in Paragraph [0035], discloses a right right sidewall and a left right sidewall (Paragraph [0035], where the plurality of walls of the pet cage, including the right sidewall 30, are connected at non-edge portions of the device (in which case a forward portion of the right sidewall 30 is at least attachable to a rearward portion of the right sidewall 30, thereby having a right right sidewall and a left right sidewall)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop, in Figs. 1-5, such that there is a right right sidewall and a left right sidewall in view of Beaty Bishop, in Paragraph [0035]. The motivation would have been to have a pet cage that could be attached around chairs of different sizes and dimensions (such as chairs not having cube shaped bottoms) by attaching the plurality of walls of the pet cage at non-edge portions of the device.
In regard to claim 33, Beaty Bishop discloses the flexible pet cage of claim 31, wherein the chair is foldable such that upon wrapped of the flexible pet cage around the forward and reward legs of the chair upon folding of folded within a portion of the chair (Figs. 1-5, where the chair is foldable such that upon wrapping of the flexible pet cage 10 around the forward and the rearward legs of the chair and upon folding the chair, the flexible pet cage 10 is folded within a portion of the chair (Fig. 5 shows the pet cage 10 folded within a portion of the chair that is at least between the forward legs and the rearward legs)).
In regard to claim 34, Beaty Bishop discloses the flexible pet cage of claim 33 wherein the portion of the chair comprises a space between a forward leg of the chair and a rearward leg of the chair (Figs. 2a-5 and Paragraph [0041], where the portion of the chair within which the pet cage is folded is at least a space between the forward leg of the chair and the rearward leg of the chair (see Fig. 5)).
In regard to claim 35, Beaty Bishop discloses the flexible pet cage of claim 31, wherein the right sidewall comprises a forward portion and a rearward portion (Figs. 1-5, where the right sidewall 30 has a forward portion (portion of right sidewall 30 near element 33) and a rearward portion (portion of right sidewall 30 opposite element 33)) wherein the forward portion is attachable to the rearward portion (Paragraph [0035], where the plurality of walls of the pet cage, including the right sidewall 30, are connected at non-edge portions of the device (in which case a forward portion of the right sidewall 30 is at least attachable to a rearward portion of the right sidewall 30)).
In regard to claim 36, Beaty Bishop discloses the flexible pet cage of claim 35, wherein the forward portion of the right sidewall is reversibly attachable to the rearward portion of the right sidewall by a zipper (Paragraph [0035], where the forward portion of the right sidewall is attachable to the rearward portion of the right sidewall (the plurality of walls can be attached at non-edge portions of the device) and where the attachment mechanism between the plurality of walls of the pet cage is a zipper).
In regard to claim 37, Beaty Bishop discloses the flexible pet cage of claim 31, wherein the flexible pet cage is wrapped around the forward leg and a rearward leg of the chair (Figs. 2a-4a, where the flexible pet cage 10 is at least wrapped around the forward leg and the rearward leg of the chair).
In regard to claim 38, Beaty Bishop discloses the flexible pet cage of claim 37 wherein a selection of walls of the plurality of walls is wrapped around the forward and rearward leg of the chair by hook and loop fasteners (Figs. 2a-4a and Paragraph [0030], where a selection of walls of the plurality of walls is wrapped around the legs of the chair by a means for releasable attachment such as hook and loop fasteners).
In regard to claim 39, Beaty Bishop discloses the flexible pet cage of claim 37 wherein a forward edge of the upper wall is attachable to an upper edge of the forward wall by a hook and loop attachment (Figs. 1-5, where a forward edge 72 of the upper wall 70 is reversibly attachable to an upper edge 43 of the forward wall 40 by an attachment mechanism 78); Paragraph [0036], where the attachment mechanism between the forward edge 72 and the upper edge 43 comprises a hook and loop fastener). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop, as used in the rejection of claim 37, such that the attachment mechanism comprises a hook and loop fastener in view of Beaty Bishop, in Paragraph [0036]. The motivation would have been to use a releasable attachment mechanism that could be used to quickly attach and detach the plurality of walls of the pet cage. An additional advantage of using a hook and loop fastener over a zipper fastener would be that the relatively softer edges and softer feel of the hook and loop fastener provides less discomfort and less risk of injury while the animal travels into and out of the pet cage.
In regard to claim 40, Beaty Bishop discloses the flexible pet cage of claim 19, wherein the attachment mechanism comprises a hook and loop fastener (Paragraph [0036], where the attachment mechanism between the forward edge 72 and the upper edge 43 comprises a hook and loop fastener).
Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty Bishop (U.S. Pub. 20080087228) in view of Parness (U.S. Pub. 20160192615).
In regard to claim 22, Beaty Bishop discloses the flexible pet cage of claim 21 wherein the forward wall, the left sidewall, the right sidewall, and the rear wall each are comprised of the mesh material (Figs. 1-5 and Paragraphs [0048-0049], where the forward wall 40, the left sidewall 20, the right sidewall 30, and the rear wall 50 each contain the mesh material). Beaty Bishop does not discloses each wall of the plurality of walls comprises the mesh material. Parness discloses each wall of the plurality of walls comprises the mesh material (Fig. 1 and Paragraph [0003], where the pet cage is made with mesh panels to provide sufficient airflow for the pet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop such that each wall of the plurality of walls comprises the mesh material in view of Parness. The motivation would have been to allow for the top of the pet cage to be at least open to the external environment, in the case that the seat of the chair is porous and breathable or the pet cage is positioned away from and below the seat of the chair. Additionally, an upper wall made of the mesh material would contribute to increased airflow and better regulate temperature inside the pet cage. Lastly, using a mesh material would decrease material costs for the pet cage by decreasing the amount of material used during manufacturing.
In regard to claim 32, Beaty Bishop discloses the flexible pet cage of claim 31, wherein the forward wall, the left sidewall, the right sidewall, and the rear wall each are comprised of the mesh material (Figs. 1-5 and Paragraphs [0048-0049], where the forward wall 40, the left sidewall 20, the right sidewall 30, and the rear wall 50 each contain the mesh material). Beaty Bishop does not discloses each wall of the plurality of walls comprises the mesh material. Parness discloses each wall of the plurality of walls comprises the mesh material (Fig. 1 and Paragraph [0003], where the pet cage is made with mesh panels to provide sufficient airflow for the pet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop such that each wall of the plurality of walls comprises the mesh material in view of Parness. The motivation would have been to allow for the top of the pet cage to be at least open to the external environment, in the case that the seat of the chair is porous and breathable or the pet cage is positioned away from and below the seat of the chair. Additionally, an upper wall made of the mesh material would contribute to increased airflow and better regulate temperature inside the pet cage. Lastly, using a mesh material would decrease material costs for the pet cage by decreasing the amount of material used during manufacturing.

Response to Arguments
Applicant's amendments (filed 07/05/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of pet enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647